Citation Nr: 1540611	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-48 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1954 to July 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio VA Regional Office in April 2010 and April 2011.  In October 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In February 2012, the Board remanded the matters seeking service connection for a right first metatarsal disability, a temporary total (convalescence) rating following surgery, and a TDIU rating for additional development.  In March 2015, the Board reopened the previously denied claim seeking service connection for a back disability and remanded all of the matters on appeal for additional development.

The March 2015 Board remand also addressed the matter of a temporary total convalescent rating for surgical treatment for right first metatarsal disability.  An August 2015 rating decision granted the claim; therefore, it is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

On review of the record, the Board finds that the matters on appeal must again be remanded for evidentiary development.

The Veteran claims that his back, right hip, and psychiatric disabilities are related (secondary) to his service-connected residuals of a fractured right third metatarsal and right first metatarsal disability.  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease, or injury that is proximately due to or the result of a service-connected disease, will be service connected.  

In the previous [March 2015] remand, the Board instructed that the Veteran be afforded examinations to determine the nature and likely etiology of his current back, right hip, and psychiatric disabilities, to include whether each is related to (was caused or aggravated by) his service-connected right foot disabilities.  

Regarding the back disability, the previous Board remand noted in that the opinions of record by an October 2010 VA examiner and a VA podiatrist are inadequate for rating purposes.  The Board further noted there were further medical questions that remained unanswered by the current medical evidence, including whether the Veteran's back disability was aggravated by his service-connected foot disabilities.  

On April 2015 VA examination, the diagnosis was degenerative arthritis of the spine.  The examiner opined that the Veteran has arthritis in the entire spine, noting that there was no injury in service and incurred a back injury in a 1989 motor vehicle accident.  The examiner opined that it is not likely that the Veteran's current back condition is related to his right foot disability but rather is due to other injuries and natural age progression.  Because the April 2015 VA examination did not include an opinion regarding whether the Veteran's back disability is aggravated by his right foot disabilities, the opinion offered is less than adequate for proper adjudication of the matter.  The medical opinions in the record do not adequately address whether the Veteran's service-connected right foot disabilities aggravated his back disability.  Consequently, another examination to secure an adequate medical opinion in the matter is necessary.  
Regarding the right hip disability, the Board noted in the previous remand that the October 2010 VA examiner did not specifically address whether the Veteran's service-connected residuals of a right third fractured metatarsal aggravated a right hip disability.  It is not implausible that, e.g., an impaired gait due to a foot disability might impact on a hip disability.

On April 2015 VA examination, the diagnosis was right hip osteoarthritis.  The examiner noted that the Veteran has arthritis of multiple joints and the spine and opined that it is less likely that the arthritis is related to the right foot but rather to natural age progression.  Because the April 2015 VA examination did not include an opinion regarding whether the Veteran's right hip disability is aggravated by his right foot disabilities, the opinion offered is less than adequate for proper adjudication of the matter.  The medical opinions in the record do not adequately address whether the Veteran's service-connected right foot disabilities aggravated his right hip disability.  Consequently, another examination to determine the etiology of the Veteran's right hip disability is necessary.

Regarding psychiatric disability, the Board noted in the previous remand that an April 2014 VA examiner opined that it is not as least as likely as not that the Veteran's other specified depressive disorder and any current anxiety symptoms are proximately due to or a direct result of his service-connected residuals of a fractured right third metatarsal.  The examiner noted that, although the Veteran cited the pain from his service-connected foot injury as a cause of his depression, he had other (postservice)- injuries (including in a 1989 car accident) that he had previously identified as the cause of his pain.  The examiner opined that the Veteran's depression is likely based on multiple causes, including childhood depression, his response to pain, feelings about his erectile disorder, and loneliness.  The Board found, given that pain from physical disabilities was identified as a cause of the Veteran's depression and that he has other claims of service connection (for disability causing pain and other problems) pending, that the opinion regarding whether service connected disability was an etiological factor for his development of depression was premature.  The Board also noted in the previous remand that the April 2014 VA examiner did not specifically address whether any increase in severity of depression is proximately due to or the result of a service-connected disability.  

On April 2015 VA examination, the examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  The examiner further opined that the Veteran does not have a mental disorder that conforms with DSM-5 criteria.  The examiner opined that, although the Veteran experiences occasional depressed mood and anxiety, his symptoms are not at the level or severity currently that would meet a DSM-5 psychiatric diagnosis.  The examiner opined that it appears the Veteran's most limiting factor in his functioning overall is related to his multiple physical health problems, and not related alone and separately to his in-service disability of residual foot injury.  

The Board again finds, given that pain from physical disabilities has been identified as a cause of the Veteran's depression and that he has other claims of service connection that remain pending, that an opinion regarding whether service connected disability was an etiological factor for the development of depression was premature.  The Board notes that, although the April 2015 VA examiner determined the Veteran did not meet the diagnostic criteria for a current mental disorder, he has received diagnoses of a psychiatric disability during the pendency of the instant claim.  Consequently, another examination (after all other service connection claims are resolved) to determine the nature and  etiology of the Veteran's psychiatric disability  is necessary.  

Furthermore, the matter of entitlement to a TDIU rating is inextricably intertwined with the service connection claims on appeal, and consideration of that matter must be deferred pending resolution of the service connection claims.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the Veteran is entitled to compliance with the Board's explicitly stated instructions.  The Board regrets that the matters must be remanded once more to ensure compliance.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the likely etiology of his back and right hip disabilities, and in particular whether or not each is related to (was caused or aggravated by) his service-connected right foot disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) What is the most likely etiology for the Veteran's back and right hip disabilities?  Specifically, is it at least as likely as not (a 50% or greater probability) that either was (i) caused or (ii) aggravated by (increased in severity due to) his service-connected right first and third metatarsal disabilities, to include as due to the 2007 right foot surgery.  [The opinion must address aggravation.]

b)  If the opinion is to the effect that the residuals of right first and third metatarsal fractures did not cause, but aggravated, the disabilities of the back and right hip, the examiner should also specify, so far as possible, the degree of each disability (pathology/impairment) resulting from such aggravation.  

The examiner must explain the rationale for all opinions.  

2.  The AOJ should then readjudicate the claims of service connection for low back and right hip disabilities.
3.  After the development sought above is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his psychiatric disability, and in particular whether or not it is related to (was caused or aggravated by) his service-connected disabilities (the AOJ should advise the examiner of what disabilities are  service connected).  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each psychiatric disability entity found (or noted in the record during the pendency of the instant claim).  In none is diagnosed, the examiner should reconcile that conclusion with the psychiatric diagnoses noted in the Veteran's treatment records.

b) Please identify the likely etiology of each psychiatric disability diagnosed (or found to have been present at any time since November 2010 when the Veteran filed the instant claim)?  Specifically, is it at least as likely as not (a 50% or greater probability) that such was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected disabilities (to include any surgical treatment)?  [The opinion must address aggravation.]

c)  If the opinion is to the effect that a service connected disability did not cause, but aggravated, the psychiatric disability, the examiner should specify, so far as possible, the degree of psychiatric disability (pathology or impairment that resulted from such aggravation.  

The examiner must explain the rationale for all opinions.  

4.  The AOJ should then review the record and readjudicate the claims on appeal (including entitlement to a TDIU rating in light of the determinations on the service connection claims).   If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

